DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2019 have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached

Information Disclosure Statement
The information disclosure statement filed 3/9/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the Chinese Office Action filed has no English or explanation.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11314507 (herein referred to as Patent’507). Although the claims at issue are not identical, they are not patentably distinct from each other because Patent’507 teaches and in the case when the model attributes of the initial offline model do not match the plurality of hardware attributes of the computer system and  wherein the process parameters include one or more of conversion speed, power consumption, memory occupancy rate, and magnetic disk I/O occupancy rate; storing, by the I/O interface, the target offline model into the local memory of the computer system or an external memory connected to the computer system not required by claim 1. 
Instant claims
US Patent No.: 11314507
1. (Original) A processing method of a network off-line model, comprising:
1. A model conversion method for converting an initial offline model to a target offline model matching a plurality of hardware attributes of a computer system, the method comprising:
obtaining information of an operating unit of each sub-network in the network off-line model, wherein the information of the operating unit includes a correspondence between the sub- network and a type of the operating unit, and the type of the operating unit includes a general- purpose processing unit type or an artificial intelligence (Al) processing unit type;
obtaining, by an input/output (I/O) interface of the computer system, the initial offline model and storing the initial offline model to a local memory of the computer system, wherein the initial offline model includes network weights and instructions of respective compute nodes in an original network; obtaining, by a processor of the computer system, the plurality of hardware attributes of the computer system; determining, by the processor of the computer system, whether model attributes of the initial offline model match the plurality of hardware attributes of the computer system according to the initial offline model and the plurality of hardware attributes of the computer system;
and defining operating parameters of the sub-network according to the information of the operating unit when the network off-line model is being constructed to obtain a constructed network off-line model, wherein the operating parameters of the sub-network are used to represent the type of the operating unit of each sub-network.

and in the case when the model attributes of the initial offline model do not match the plurality of hardware attributes of the computer system, converting, by the processor, the initial offline model to a target offline model that matches the plurality of hardware attributes of the computer system according to the plurality of hardware attributes of the computer system and a preset model conversion rule, wherein the converting includes obtaining process parameters of using each of one or more applicable model conversion rules to convert the initial offline model to the target offline model, respectively, wherein the process parameters include one or more of conversion speed, power consumption, memory occupancy rate, and magnetic disk I/O occupancy rate; storing, by the I/O interface, the target offline model into the local memory of the computer system or an external memory connected to the computer system, wherein the computer system is capable of running the target offline model to implement a corresponding artificial intelligence application.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an operating module a constructing module and an obtaining module in claims 7-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akkiraju et al (Pub No.: 2010/0077386). 
 	As to independent claim 1, Akkiraju discloses a processing method of a network off-line model (method for cross-platform porting of applications includes extracting one or more platform independent models (PIM) from an existing one or more composite applications running on a given source platform – see abstract) , comprising: obtaining information of an operating unit of each sub-network in the network off-line model (information for or the computer program created to run the present invention – see [p][0093]), wherein the information of the operating unit includes a correspondence between the sub- network and a type of the operating unit (Fig. 21 service registry 2106 received for modeling of existing assets and Fig. 1 mapping PIM elements to existing assets on a platform), and the type of the operating unit includes a general- purpose processing unit type (2505 – see Fig 25) or an artificial intelligence (Al) processing unit type; and defining operating parameters of the sub-network according to the information of the operating unit when the network off-line model is being constructed to obtain a constructed network off-line model (Fig. 21 and [0086] as-is models 2110, to-be models 2100 and model rationalization 2112 matches existing assets with services in the PIM), wherein the operating parameters of the sub-network are used to represent the type of the operating unit of each sub-network (0046] and [0086] model rationalization 2112 matches existing assets with services in the PIM, converting, and PIM to platform specific model (PSM) transformation using mapping rules).

 	As to claim 2, Akkiraju teaches the processing method of a network off-line model, wherein each sub-network includes a plurality of fused network layers (“generating the details for how to bind to these existing assets/services while generating the composite application artifacts” – see [p][0086]).

 	As to claim 3, Akkiraju teaches the processing method of a network off-line model, wherein the operating parameters of each sub-network include a name of the sub-network (e.g. source meta-model – see [p][0046]), the type of the operating unit (microprocessor – see Fig 25), and parameter information of the sub-network (for e.g. “indicate the “to-be' state for a given set of business process” – see [p][0086]).

 	As to claim 4, Akkiraju teaches the processing method of a network off-line model further comprising: operating the constructed network off-line model, which includes: determining the operating unit corresponding to a target sub-network according to the operating parameters of the sub-network, wherein the target sub-network is any sub-network of the network off-line model; and operating the target sub-network on the corresponding operating unit to operate the network off-line model (Fig. 21 and [0086] as-is models 2110, to-be models 2100 and model rationalization 2112 matches existing assets with services in the PIM.  Also, [0086] “If the client environment has existing services that can be leveraged, then the specific interface mappings between the services interfaces in the to-be PIM models and the legacy services (from the as-is models) in the service registry are generated by a semantic matching engine”).

 	Claims 7-10 are rejected for the same reasons as set forth in the rejection of the claims 1-4 as claims 1-4 are method claims for the device claimed in claims 7-10.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Akkiraju et al (Pub No.: 2010/0077386) in view of Jiang et al (Parallelization of Module Network Structure Learning and Performance Tuning on SMP).
 	As to claim 5, Akkiraju teaches the processing method of a network off-line model, wherein if the operating unit corresponding to the target sub-network is an Al processing unit, the determining the operating unit corresponding to the target sub-network according to the operating parameters of the sub-network includes: obtaining a model parallelism of the network off-line model; and determining the Al processing unit corresponding to the target sub-network according to a scheduling mechanism of the Al processing unit, the model parallelism, and the operating parameters of the sub-network.
 	Jiang discloses a parallel implementation of module network including wherein if the operating unit corresponding to the target sub-network is an Al processing unit, the determining the operating unit corresponding to the target sub-network according to the operating parameters of the sub-network includes: obtaining a model parallelism of the network off-line model (see section 3); and determining the Al processing unit corresponding to the target sub-network according to a scheduling mechanism of the Al processing unit, the model parallelism, and the operating parameters of the sub-network (see section 3, subsection - Scheduling).
 	Akkiraju & Jiang are combinable because they are from directed to analogous arts. Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added the parallel implementation of module network of Jiang  to the method for cross-platform porting of Akkiraju.
The suggestion/motivation for doing so would have been to implement a parallel
of module network learning algorithm by adopting several optimization techniques
such as memory pre-allocation, memory alignment and static function usage (see abstract). Therefore, it would have been obvious to combine Jiang with Akkiraju as modified to obtain the invention as specified in claim 5.

 	Claims 11 is rejected for the same reasons as set forth in the rejection of the claim 5, as claim 5 is method claim for the device claimed in claim 11.
 	
Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	None of the cited reference teaches: wherein the encoding comprises:  wherein if the operating unit corresponding to the target sub-network is the Al processing unit, the operating the target sub-network on the corresponding operating unit to operate the network off-line model includes: when an underlying library interface is being called, obtaining a channel identifier transmitted from the underlying liability interface; determining a channel of the Al processing unit for transmitting data according to the channel identifier; and operating the target sub-network on the Al processing unit through the channel to operate the network off-line model.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Chen et al (Pub No.: 20220129289) discloses DEEP LEARNING ALGORITHM COMPILING METHOD, DEVICE, AND RELATED PRODUCT
 	YAMAMOTO et al  (Pub No.: 20210350216) discloses ARCHITECTURE ESTIMATION DEVICE, ARCHITECTURE ESTIMATION METHOD, AND COMPUTER READABLE MEDIUM
 	ZHANG et al  (Pub No.: 20210334137) discloses DATA PROCESSING METHOD AND RELATED PRODUCTS. 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        September 7, 2022